Exhibit 10.6
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of December 18, 2010, by and among BUCKEYE PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), the Subsidiaries of the Borrower
that are parties hereto (the “Guarantors”), the Lenders (as defined below) that
are parties hereto, and SUNTRUST BANK, in its capacity as administrative agent
for the Lenders (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Borrower, the several banks and other financial institutions
party thereto (collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of November 13, 2006 (as
amended, supplemented and modified from time to time and in effect immediately
prior to the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement as amended hereby), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower; and
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders executing this Amendment are willing to do
so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Guarantors, the
Lenders executing this Amendment and the Administrative Agent agree as follows:
     1. Amendments to SECTION 1.01 (“Certain Defined Terms”).
          (a) Amended Defined Terms.
          (i) The definition of the defined term “Debt” set forth in
Section 1.01 of the Credit Agreement is amended by replacing clause (xi) in its
entirety with the following: “(xi) any capital stock of such Person in which
such Person has a mandatory obligation to redeem such stock (provided that, for
the avoidance of doubt, the equity interests of FR Borco Coop Holdings, L.P.
shall not constitute Debt pursuant to this clause (xi) merely because of the
existence of the Vopak Put Right);”.
          (ii) Section 1.01 of the Credit Agreement is hereby amended by
replacing the following defined terms in their entirety with the following
defined terms.
     “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (or loss) of such Person and its
Consolidated Subsidiaries after allowances for taxes for such period, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (i) the net income of any other Person in which such Person or any of
its Consolidated Subsidiaries has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of such
Person and its Consolidated Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in such period
by such other Person to such Person or to a

 



--------------------------------------------------------------------------------



 



Consolidated Subsidiary of such Person, as the case may be; (ii) the net income
(but not loss) of any Consolidated Subsidiary of such Person to the extent that
the declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(iii) the net income (or loss) of any other Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (iv) any extraordinary gains or losses, including gains or losses
attributable to Property sales not in the ordinary course of business; and
(v) the cumulative effect of a change in accounting principles resulting in any
gains or losses attributable to write-ups or write-downs of assets or
liabilities. Notwithstanding clause (ii) above, the Consolidated Net Income
attributable to the Bahamas Group shall not be excluded from Consolidated Net
Income by virtue of such clause (ii), except that during any period starting
with the 30th day after the applicable Governmental Authority has disapproved of
the payment of a dividend or similar distribution intended to be made by the
Bahamas Group after the consummation of the Bahamas Acquisition (assuming such
disapproval has not been withdrawn, reversed or superseded by an approval of
such payment on or prior to such 30th day), and ending on the earlier of (A) the
date that such disapproval has been withdrawn, reversed or superseded by an
approval of such payment and (B) the date that the payment of another dividend
or similar distribution by the Bahamas Group has been approved by the applicable
Governmental Authority, the Consolidated Net Income attributable to the Bahamas
Group, unless otherwise agreed to by the Required Lenders, shall be reduced
immediately and in full, which reduction shall be effective until such period
has concluded (it being understood that the Required Lenders may agree to
reductions only in part or pursuant to a schedule).
     “Funded Debt” shall mean for any Person, Debt of such Person and its
Consolidated Subsidiaries (other than the type described in subsection (xiii) of
the definition of Debt), less all obligations of such Person and its
Consolidated Subsidiaries to pay the deferred purchase price of Property or
services obtained in the ordinary course of business, in each case as determined
on a consolidated basis in accordance with GAAP; provided, however, that for the
purposes of calculating the Funded Debt Ratio, Funded Debt will exclude (to the
extent otherwise included in Funded Debt) (i) an amount of Hybrid Securities not
to exceed 15% of Consolidated Total Capitalization, (ii) the lesser of (a) 90%
of the value of the Hedged Eligible Inventory of the Marketing Entities plus 70%
of the outstanding accounts receivable of the Marketing Entities (so long as
such accounts receivable have no more than 30-day terms and are not more than
30 days past due), or (b) the amount outstanding under the Marketing Loans,
(iii) performance bonds issued by, and letter of credit reimbursement
obligations incurred by, any Marketing Entities (and guarantees thereof by the
Borrower) with respect to fuel tax liabilities of the Marketing Entities and
obligations of the Marketing Entities under product purchase and/or supply
agreements, in an aggregate amount not to exceed $50,000,000, (iv) Intermediate
Loans in an aggregate amount not to exceed $5,000,000 and (v) the principal
amount of the Bahamas Senior Notes (so long as 100% of the net proceeds of the
Bahamas Senior Notes are held by the Borrower in cash or investments permitted
under Sections 9.03(c) through (f) and such proceeds are not subject to any
liens other than those permitted under sections (ii), (iv), (v), (vi), (xi) and
(xii) of the definition of Excepted Liens) until the earliest of (a) repayment
in full of the Bahamas Senior Notes, (b) consummation of the Bahamas Acquisition
or (c) 120 days after the initial issuance of the Bahamas Senior Notes.
     (b) New Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended by adding the following defined terms thereto in the appropriate
alphabetical order:

2



--------------------------------------------------------------------------------



 



     “Bahamas Acquisition” shall mean the direct or indirect acquisition of all
or a majority of the equity interests in FR Borco Coop Holdings, L.P. by the
Borrower and/or its Restricted Subsidiaries.
     “Bahamas Group” shall mean Baproven Ltd. and its Subsidiaries.
     “Bahamas Senior Notes” shall mean senior notes to be issued in an aggregate
principal amount up to $850,000,000 the net proceeds of which are intended to be
used to finance a portion of the Bahamas Acquisition.
     “Bridge Loan Documents” shall mean the credit agreement and related
documents governing the Bridge Loan Facility.
     “Bridge Loan Facility” shall mean a senior unsecured term loan bridge
facility, if any, to be provided by a syndicate of lenders to Borrower to
finance all or a portion of the Bahamas Acquisition.
     “Unitholder Agreement” shall mean that certain Unitholders and Operating
Agreement, dated as of April 29, 2008 among FR Borco Coop Holdings, L.P., FR
Borco Coop Holdings GP Limited, FR Borco Topco, L.P., Vopak Bahamas B.V. and
Bahamas Oil Refining Company International Limited, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Vopak Put Right” shall mean the right, pursuant to and under the
circumstances described in the Unitholder Agreement, of Vopak Bahamas B.V. to
require the purchase of all its limited partnership interests in FR Borco Coop
Holdings, L.P. by either FR Borco Topco, L.P. or, at FR Borco Topco, L.P.’s
election, FR Borco Coop Holdings, L.P.
     2. Amendment to SECTION 9.02 (“Liens”). (a) Section 9.02(g) of the Credit
Agreement is hereby amended by deleting the word “and” at the end thereof; (b)
Section 9.02(h) of the Credit Agreement is hereby amended by deleting the period
at the end thereof and replacing it with “; and”; and (c) Section 9.02(i) is
hereby added to Section 9.02 of the Credit Agreement as follows:
     “(i) Liens deemed to exist by reason of any encumbrance or restriction with
respect to equity interests of FR Borco Coop Holdings, L.P. pursuant to the
Unitholder Agreement.”
     3. Amendment to SECTION 9.06 (“Nature of Business”). Section 9.06 of the
Credit Agreement is hereby amended by adding to the end thereof, the following:
“provided, that the provisions of this Section 9.06 shall not prohibit
dissolutions of Restricted Subsidiaries (i) reasonably to be determined by the
Borrower to be in its best interests, which in any event, could not reasonably
be expected to result in a Material Adverse Effect or (ii) consummated in
connection with transactions otherwise permitted by Section 9.08”.
     4. Amendment to SECTION 9.07 (“Restrictive Agreements”). Section 9.07 of
the Credit Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
     SECTION 9.07. Restrictive Agreements.
The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon the ability of any such
Restricted Subsidiary to (i) declare or pay dividends or distributions

3



--------------------------------------------------------------------------------



 



to holders of its equity interests, (ii) make or repay loans or advances to the
Borrower or any other Restricted Subsidiary, to guarantee Debt of the Borrower
or any other such Restricted Subsidiary or (iii) transfer any of its property or
assets to the Borrower or any such Restricted Subsidiary; provided, that the
foregoing shall not apply (A) to restrictions or conditions imposed by law, this
Agreement or any other Loan Document, the Note Agreements, the Indenture (in the
case of the Note Agreements and the Indenture, as in effect on the date hereof),
any Hybrid Securities, the Bridge Loan Documents (solely resulting from the
Bridge Loan Documents containing provisions or restrictions substantially
similar to provisions or restrictions contained in this Agreement), the
Unitholder Agreement, or to the extent such restrictions or conditions apply
only to the Marketing Entities, the Marketing Loan Documents, and (B) customary
restrictions and conditions contained in agreements relating to the sale of any
Restricted Subsidiary of the Borrower pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is sold
and such sale is permitted hereunder.
     5. Amendments to SECTION 9.08 (“Mergers, Etc.”). Section 9.08 of the Credit
Agreement is hereby amended by (a) deleting the word “such” in the fifth line of
such Section and replacing it with the word “a”; and (b) deleting the words “or
any Guarantor” before the period at the end thereof and replacing them with “,
any Guarantor or, in the case of any Restricted Subsidiary that is not a
Guarantor, any Restricted Subsidiary”.
     6. Amendment to SECTION 9.17 (“Partnership Agreements”). Section 9.17 of
the Credit Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
     SECTION 9.17. Partnership Agreements and Unitholder Agreement.
Without the prior written consent of the Required Lenders, the Borrower shall
not amend the Borrower Partnership Agreement, the General Partner LLC Agreement
or the Unitholder Agreement in any manner that would be materially adverse to
the interests of the Lenders or could otherwise reasonably be expected to have a
Material Adverse Effect.
     7. Effectiveness of Amendment. Notwithstanding any other provision of this
Amendment and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that (i) this Amendment as it pertains to
(a) amendments of the defined term “Funded Debt”, (b) the addition of the
defined terms “Bahamas Acquisition” and “Bahamas Senior Notes,” (c) amendments
to Section 9.06 of the Credit Agreement, and (d) amendments to Section 9.08 of
the Credit Agreement shall not become effective, and the Borrower shall have no
rights under this Amendment until the Administrative Agent shall have received
(A) reimbursement or payment of its costs and expenses incurred in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees and out-of-pocket expenses of outside
counsel for the Administrative Agent with respect thereto and (B) executed
counterparts of this Amendment from the Borrower, the Guarantors and the
Required Lenders and (ii) the remaining portions of Sections 1 through 4 of this
Amendment shall not become effective, and the Borrower shall have no rights
under such portions of this Amendment until the conditions set forth in clause
(i) above shall have been satisfied and the Bahamas Acquisition shall have been
consummated.
     8. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower, the
General Partner and the Guarantors (collectively, the “Loan Parties”) hereby
represents and warrants to the Lenders and the Administrative Agent that:

4



--------------------------------------------------------------------------------



 



     (a) The execution and delivery by such Loan Party of this Amendment and the
performance of this Amendment and the Credit Agreement as amended hereby (i) are
within such Loan Party’s power and authority; (ii) have been duly authorized by
all necessary partnership, limited liability company, partner and/or member
action; (iii) are not in contravention of any provision of such Loan Party’s
certificate of formation, certificate of partnership, partnership agreement,
operating agreement or other organizational documents; (iv) do not violate any
law or regulation, or any order or decree of any Governmental Authority; (v) do
not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such Loan
Party or any of its Subsidiaries is a party or by which such Loan Party or any
such Subsidiary or any of their respective property is bound; (vi) do not result
in the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person;
     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application relating to or affecting creditors’ rights and
general principles of equity; and
     (c) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
     9. Reaffirmations and Acknowledgments.
     Each Guarantor consents to the execution and delivery by the Borrower of
this Amendment and jointly and severally ratifies and confirms the terms of its
Guaranty with respect to the Debt now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any Debt of the Borrower to the
Lenders or any other obligation of the Borrower, or any actions now or hereafter
taken by the Lenders with respect to any obligation of the Borrower, its
Guaranty (i) is and shall continue to be a primary obligation of such Guarantor,
(ii) is and shall continue to be an absolute, unconditional, joint and several,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of the Guarantors under the Guaranties.
     10. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

5



--------------------------------------------------------------------------------



 



     12. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     13. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     14. Costs and Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.
     15. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     16. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:

BUCKEYE PARTNERS, L.P.
      By:   Buckeye GP LLC,  its general partner                     By:   /s/
William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr.        Title:  
Vice President and General Counsel                  GUARANTORS:

BUCKEYE PIPE LINE COMPANY, L.P.
      By:   MAINLINE L.P.
 its General Partner                 By:   MAINLINE GP, INC.
 its General Partner    

            By:   /s/ William H. Schmidt, Jr.         Name:   William H.
Schmidt, Jr.        Title:   Vice President and General Counsel                 
BUCKEYE PIPE LINE HOLDINGS, L.P.
      By:   MAINLINE L.P.
 its General Partner                 By:   MAINLINE GP, INC.
 its General Partner    

            By:   /s/ William H. Schmidt, Jr.         Name:   William H.
Schmidt, Jr.        Title:   Vice President and General Counsel     

[Signature Page to Eighth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BUCKEYE GULF COAST HOLDINGS I, LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel     

            BUCKEYE GULF COAST HOLDINGS II, LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr.
        Title:   Vice President and General Counsel     

            BUCKEYE GULF COAST PIPE LINES, L.P.
      By:   BUCKEYE GULF COAST HOLDINGS I, LLC
 its General Partner             By:   /s/ William H. Schmidt, Jr.        
Name:   William H. Schmidt, Jr.        Title:   Vice President and General
Counsel        BUCKEYE TERMINALS, LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel     

            NORCO PIPE LINE COMPANY, LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            EVERGLADES PIPE LINE COMPANY, L.P.
      By:   MAINLINE L.P.
 its General Partner                 By: MAINLINE GP, INC.
       its General Partner          By    /s/ William H. Schmidt, Jr.        
Name:   William H. Schmidt, Jr.        Title:   Vice President and General
Counsel     

            WOOD RIVER PIPE LINES LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel     

            BUCKEYE PIPE LINE TRANSPORTATION LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel                  BUCKEYE TEXAS
PIPE LINE COMPANY, L.P.
      By:   BUCKEYE GULF COAST HOLDINGS I, LLC
 its General Partner    

            By:   /s/ William H. Schmidt, Jr.         Name:   William H.
Schmidt, Jr.        Title:   Vice President and General Counsel     

            FERRYSBURG TERMINAL, LLC
      By:   /s/ William H. Schmidt, Jr.         Name:   William H. Schmidt, Jr. 
      Title:   Vice President and General Counsel     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:


SUNTRUST BANK
as Administrative Agent and Lender
      By:   /s/ Carmen Malizia.         Name:   Carmen Malizia        Title:  
Vice President     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., SUCCESSOR
BY MERGER TO MERRILL LYNCH BANK USA
      By:   /s/ William W. Stevenson         Name:   William W. Stevenson       
Title:   Vice President     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Larry Robinson         Name:   Larry Robinson        Title:  
Director     

                  By:   /s/ J. Christopher Lyons         Name:   J. Christopher
Lyons        Title:   Managing Director     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Phillippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director     

                  By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Brian D. Williams         Name:   Brian D. Williams       
Title:   Vice President     

Signature Page to Eighth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Christian Faith         Name:   Christian Faith        Title:  
Director     

Signature Page to Eighth Amendment to Credit Agreement

 